Citation Nr: 0636261	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a right knee disability, status post meniscectomy 
and abrasion chondroplasty, with arthritis and limitation of 
motion. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979 and from July 1989 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Board videoconference hearing in August 2006.  

The RO resolved the issue of service connection for left heel 
plantar fasciitis in the veteran's favor in a July 2005 
rating decision.  Therefore, that issue is not currently 
before the Board.

For the period from September 15, 2003 to November 1, 2003, 
the veteran was granted a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30.  This rating was granted per a 
February 2004 rating decision.  For purposes of 
clarification, neither the veteran nor his representative has 
indicated that this issue is currently on appeal.  This fact 
was confirmed at a hearing held before the undersigned in 
August 2006.   

Finally, in the September 2005 substantive appeal, the 
veteran appears to be raising the issue of service connection 
for a left knee condition secondary to his service-connected 
right knee disability.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should take appropriate action to adjudicate any claim the 
veteran wishes to pursue.  In any event, no other issue is 
before the Board at this time. 





FINDING OF FACT

The veteran's current right knee disability is characterized 
by arthritis, status post meniscectomy and abrasion 
chondroplasty, with some functional loss due to pain, 
effusion, swelling, crepitus, and tenderness; significantly, 
there is no objective evidence of instability or compensable 
limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings.  38 C.F.R. 
§ 4.71a.  The veteran has appealed the original October 2003 
rating decision that granted service connection at 10 
percent.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board again emphasizes that for a separate period of time 
during the appeal period, the veteran has received a 
temporary total disability rating for his right knee 
disability of 100 percent under 38 C.F.R. § 4.30 based on 
surgical treatment necessitating convalescence.  This issue 
is currently not on appeal.

Traumatic arthritis (Diagnostic Code 5010) is rated analogous 
to degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The Board emphasizes that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, if a separate rating is based 
upon additional disability.  VAOPGCPREC 23-97; See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  Subsequently, 
in VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  

Initially, the veteran has indicated to VA examiners and 
during his videoconference testimony that his right knee has 
almost given way on several occasions due to instability.  VA 
treatment records also show that he has intermittently worn a 
right knee brace for several years.   However, upon objective 
testing, VA examiners in October 2003 and February 2005 found 
no evidence of instability, laxity, or subluxation for the 
right knee.  The Board finds that the examination reports, as 
a whole, provide highly probative medical evidence against 
this claim.  Given this evidence, a separate rating under 
Diagnostic Code 5257 is not in order.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Other diagnostic codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
cartilage), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  See 
Butts, supra.  Therefore, the Board will continue to evaluate 
the disability under Diagnostic Code 5010.  It follows that 
the Board will also evaluate Disability Codes 5260 and 5261 
involving limitation of motion.

The Board has reviewed the VA outpatient treatment records 
from 2002 to 2004 and reports of VA examinations conducted in 
October 2003 and February 2005.  At no time has the veteran 
exhibited range of motion with flexion limited to 30 degrees, 
or extension limited to 15 degrees, even when considering the 
impact of pain and other functional loss.  See February 2005 
VA examination (0 degrees of extension to 130 degrees 
flexion), June 2004 VA treatment record  (0 degrees of 
extension to 120 flexion with tenderness), October 2003 VA 
examination (0 degrees extension with pain beginning at 90 
degrees flexion), and March 2003 VA treatment record (0 
degrees of extension to 130 degrees of flexion).  The Board 
finds that the VA medical evidence of record supplies clear 
and probative evidence against the claim for a higher rating.

Consequently, any limitation of motion present for the right 
knee is currently noncompensable under Diagnostic Codes 5260 
and 5261.  38 C.F.R. § 4.71a.  In fact, without consideration 
of the right knee pain, effusion, swelling, crepitus, and 
tenderness documented by VA physicians, the current 10 
percent evaluation under Diagnostic Code 5010 could not be 
justified.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206.  Simply stated, any functional loss present is 
adequately represented in the 10 percent rating currently 
assigned.  The post-service medical record, as a whole, 
provides evidence against this claim.

The Board adds that it does not find that the veteran's right 
knee disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for the veteran's 
right knee disability.  38 C.F.R. § 4.3.

It is undisputed that the veteran's service-connected right 
knee disability has an adverse effect on his employment, but 
as noted above, the schedular rating criteria are designed to 
take such factors into account.  Furthermore, per his 
videoconference hearing testimony, the veteran is still able 
to maintain employment.  In sum, the Board finds no evidence 
of frequent hospitalization or marked interference with 
employment associated with his right knee disability in order 
to justify a referral of the case for extra-schedular 
consideration.  38 C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in May 2003 and January 2005, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the additional fourth element of notice, the 
January 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board observes that the RO issued its initial VCAA notice 
in May 2003 before the October 2003 adverse determination on 
appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board emphasizes that the right knee disability on appeal 
arises from an initial rating assigned when the RO awarded 
service connection, such that the original letter refers to 
the requirements for establishing only service connection for 
this disorder.  VA's Office of General Counsel (GC) has held 
that there is no requirement for additional 38 U.S.C.A. § 
5103(a) notice on a "downstream" issue, i.e., an increased 
rating after an initial award of service connection, if 
proper VCAA notice for the original service connection issue 
was already provided, as is the case here.  VAOPGCPREC 8-
2003.  Nonetheless, the RO issued an additional VCAA notice 
letter in January 2005 with notice specific to the claim for 
an increased rating for right knee arthritis.   

In addition, March 2006 correspondence from the RO advised 
the veteran that a disability rating and an effective date 
for the award of benefits is assigned when service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  In any event, since service connection was granted, 
and the 10 percent rating was assigned effective date of 
receipt of claim, there is no potential service connection or 
effective date issue that would warrant additional notice.  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and VA examinations with X-rays.  The 
veteran was afforded the opportunity to present testimony at 
an August 2006 videoconference hearing.  The veteran has not 
identified any private medical evidence.

At the videoconference hearing, the veteran's representative 
indicated that the February 2005 examination was inadequate 
to rate the current severity of the veteran's disorder.  If 
an examination report does not contain sufficient detail, or 
the diagnosis is not supported by the findings on the 
examination report, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  However, a review VA 
treatment records from 2002 to 2004 and VA examinations of 
October 2003 and February 2005 discloses detailed and 
thorough physical examination findings and comments from the 
physicians regarding the veteran's right knee disability.  In 
particular, the February 2005 VA examination is fairly recent 
and adequately reflects the current severity of the veteran's 
right knee disability.  Another examination would not be of 
any benefit to the veteran as the preponderance of the 
evidence is clearly against a higher rating for his right 
knee disability.  VA treatment records for his right knee 
condition support the findings of the VA examiners, as both 
sets of records consistently demonstrate that the veteran's 
right knee disability has not worsened beyond the 10 percent 
rating currently assigned. 

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating greater than 10 percent for a 
right knee disability status post meniscectomy and abrasion 
chondroplasty with arthritis and limitation of motion is 
denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


